DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for amendment filed on 11/3/2021 including claims 1-24, out of which claim 11 has been cancelled, claims 21-24 have been added anew and claims 1, 6-8, 10, 16,  and 19 have been amended..
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/22/20 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or 
as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 , 3-4 , 8-9, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al ( US 20120231828, henceforth, ‘828 ) in view of NPL: (SAMSUNG. "Discussion on gram-free/contention-based non-oithogonai multiple access'1 3GPP TSG RAN WG1 Meeting M6, Rl-166752. 26 August 2016 ), henceforth,D1.
For claim 1 and 16, ‘828 discloses following limitations:
A method for wireless communication implemented at a network node, the method comprising: 
(‘828: see fig. 1A,  [0020] FIG. 1A is a diagram of an example communications system 100 in which one or 
multiple access system that provides content, such as voice, data, video, messaging, broadcast, etc., to multiple wireless users. The communications system 100 may enable multiple wireless users to access such content through the sharing of system resources, including wireless bandwidth.  [0022] The communications systems 100 may also include a base station 114a and a base station 114b. Each of the base stations 114a, 114b may be any type of device configured to wirelessly interface with at least one of the WTRUs 102a, 102b, 102c, 102d to facilitate access to one or more communication networks, such as the core network 106, the Internet 110, and/or the networks 112.
	generating statistics indicative of a current traffic load at the network node; wherein the statistics comprise a quantity of user devices communicatively connected to the network node;
	(‘828:, [0077] Available system resources for M2M periodic-reporting operations may refer to system resources allocated for M2M devices to conduct periodic reporting, which may be determined by the BS based on available information (e.g., real-time traffic load, historical statistics of system loads over time, QoS parameters of provided services, etc.). For example, within delay tolerance, the BS may arrange the time durations for M2M 
device reporting operations when the system load is lower than a pre-defined threshold value, such that the 
system may support multiple applications, including M2M applications, while meeting QoS requirements of other supported applications.
	‘828 does not disclose following limitation, which is disclosed by D1 , as follows
selecting a multiple access (MA) signature for a user device based on the statistics, wherein the MA signature is used to receive a contention-based transmission; and transmitting a message indicative of the MA signature. 
(D i:[2.1] is regarded as being the closest prior art to claims i ,12 and also discloses a method for wireless communication implemented at a network node and a user device (see Di section 2.1). In Dl. grant-free transmission am be viewed as being similar to SPS transmission, where multiple access (MA) resources (Reads on time-frequecy, sequence code, interleaver-scrambler, which are signatures to distinguish one UE from another, as agreed by Applicant’s representative during interview on 8/6/21.) are pre-assigncd/prc-configurcd (Reads on selecting and transmiting) to UEs and the MA resources pool shared by UEs is transparent to UE. This allows the eNB to configure the MA resources for each UE based on traffic conditions(contention-based transmission) contention-based or non-contention based transmission for a UE. For example, when the network load is light, the eNB can make the assigned M A resources UE unique and avoid contention. When the network load is heavy, the eNB can assign one MA resource to two or more UEs these are tolerant to delay/coiiision and contention happens when those UEs transmit data at the same time, In this manner, the eNB can configure (select) the MA resources according to e.g, the status of network load and UE service types,(Reads on multiple access (MA) signature  ) and accordingly improve the resource utilization. 
transmitting a message indicative of the MA signature;
([2.1], the eNB can assign one MA resource to two or more UEs)
It would have been obvious to a person of ordinary skill before the effective date of invention to combine limitations of NPL D1 with those of D1 for the advantage of avoiding collision based on contention period.

For claims 8 and 19, A method for wireless communication implemented at a user device, the method 
comprising:
(‘828: [0004] The UE may determine a mechanism for the UE to use to send an uplink transmission to a 
network, for example when entering an active mode (e.g., a mode where uplink transmissions to the network may be sent) from an inactive mode. For example, the UE may use the active mode for periodic reporting of its monitoring activity to the network. The UE may send the uplink transmission to the network at a transmission time indicated by the mechanism.
wherein the statistics comprise a quantity of user devices communicatively connected to the network node;
(‘828:, [0077] Available system resources for M2M periodic-reporting operations may refer to system resources allocated for M2M devices to conduct periodic reporting, which may be determined by the BS based on available information (e.g., real-time traffic load, historical statistics of system loads over time, QoS parameters of provided services, etc.).)
‘828 does not disclose following limitations, which are disclosed by D1, as follows:
receiving a message from a network node, wherein the message includes statistics indicative of a current

(D1: [4], However, (this alternative can be enabled only for UEs in the connected mode as a UE needs to be configured the available MA resource by signalling from eNB. A UE can autonornously/randoirdy choose MA resources in a pool when it has data transmission and collisions can occur as different UEs can choose same MA resource at the same time. The eNB may successfully detect some or none of the transmissions. A UE can. determine an available resource pool by broadcast signalling, e.g,, UE-specifie signalling or in predefined manner, MA resources for grant-free transmission can be preeonfigured/ pre-assigned under tire control of base station or selected in UE- autonomous manner).
(D1: [2.1]  D i is regarded as being the closest prior art to claims i ,12 and also discloses a method for wireless communication implemented at --- a user device (see Di section 2.1).  (network node) transmitting a message indicative of the MA signature
selecting a multiple access (MA) signature based on the message; and performing a contention-based transmission to the network node using the MA signature.
(D1: [4] , A UE can autonornously/randoirdy choose (Select) MA resources in a pool when it has data transmission and collisions  (contention based) can occur as different UEs can choose same MA resource at the same time (D1: [4]  D i is regarded as being the closest prior art to claims i ,12 and also discloses a method for wireless communication implemented at --- a user device (see Di section 2.1).  (network node) transmitting a message indicative of the MA signature.)
 It would have been obvious to a person of ordinary skill before the effective date of invention to combine limitations of NPL D1 with those of D1 for the advantage of avoiding collision based on contention period.

For claim 16, ’828 discloses following limitation:
A network node apparatus comprising: at least one processor and memory containing instructions that when executed perform operations comprising:
(‘848: [0269] Examples of computer-readable storage media include, but are not limited to, a read only memory (ROM), a random access memory (RAM), a register, cache memory, semiconductor memory devices, magnetic media such as internal hard disks and removable disks, magneto-optical media, and optical media such processor in association with software may be used to implement a radio frequency transceiver for use in a WTRU, UE, terminal, base station, RNC, or any host computer. 
Rest of claims are same as in claim 1.

For claim 19, ’828 discloses following limitation:
the apparatus comprising: at least one processor and memory containing instructions that when executed perform operations comprising:
 (‘848: [0269] Examples of computer-readable storage media include, but are not limited to, a read only memory (ROM), a random access memory (RAM), a register, cache memory, semiconductor memory devices, magnetic media such as internal hard disks and removable disks, magneto-optical media, and optical media such as CD-ROM disks, and digital versatile disks (DVDs). A processor in association with software may be used to implement a radio frequency transceiver for use in a WTRU, UE, terminal, base station, RNC, or any host computer. 
Rest of claims are same as in claim 8.

For claim 3, ‘828 in view of D1 discloses all limitations of subject matter, as applied to precedent claim 1-2. In addition , ‘828 discloses following limitation:
wherein the message is transmitted to cause at least one of the number of user devices to initiate the uplink transmission in response to receiving the message.  
(‘828: [0062] and abstract, The UE may send the uplink transmission to the network at a transmission time indicated by the mechanism.)

For claims 4, 9, 18 and 20, ‘828 in view of D1 discloses all limitations of subject matter, as applied to 
precedent claim 1, 8, 16 and 19. In addition , ‘828 discloses following limitation:
wherein the transmitting the message comprises: communicating the message using radio resource control signaling; broadcasting the message; or group-common signaling the message.  
(‘828: [0020] The communications system 100 may be a multiple access system that provides content, such as voice, data, video, messaging, broadcast,
Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over ‘828  in view of NPL: (SAMSUNG. "Discussion on gram-free/contention-based non-oithogonai multiple access'1 3GPP TSG RAN WG1 Meeting M6, Rl-166752. 26 August 2016 ), henceforth,D1 and, further, in view of Chandrasekhar et al (US 20170041805), henceforth, ‘805.
For claims 2 and 17, ‘828 in view of D1 discloses all limitations of subject matter, as applied to preceding claims 1 and 16 respectively with the exception of following limitation which is disclosed by  ‘805, as follows:
wherein the generating the statistics comprises: determining a number of user devices that are initiating 
uplink transmissions; periodically generating the statistics; or receiving a trigger for an event and determining the statistics in response to the trigger.
	(‘805:[0055], Probabilistic access statistically mitigates random access interference. The initial value of p (probability) may be set based on the node density (i.e., number of UEs served by eNB 110). [0057] the access probability p may be updated on a regular (semi-static) basis based on the HARQ-ACK statistics over a time-span of a few tens/hundreds of milliseconds.
It would have been obvious to a person of ordinary skill before the effective date of invention to combine limitations of NPL D1 with those of D1 for the advantage of avoiding collision based on contention period.
It would have been obvious to a person of ordinary skill before the effective date of invention to combine limitations of ‘805 with those of D1 in view of NPL D1 for the advantage of avoiding interference based on contention period.

Claims 5 and 12  are rejected under 35 U.S.C. 103 as being unpatentable over ‘828  in view of NPL: (SAMSUNG. "Discussion on gram-free/contention-based non-oithogonai multiple access'1 3GPP TSG RAN WG1 Meeting M6, Rl-166752. 26 August 2016 ), henceforth,D1 and, further, in view of AU et al (US 20140192767), henceforth, ‘767.
For claim 5, and 12, ‘828 in view of D1 discloses all limitations of subject matter, as applied to preceding claims 1  and 8 with the exception of following limitation which is disclosed by  ‘767, as follows:
(5) wherein the selecting the MA signature comprises: selecting the MA signature from at least one set of MA signature sequences.  

least one set of MA signature sequences.  
(‘767: [0027] FIG. 3 illustrates a downlink data channel 300 for carrying grant-free small packet transmissions. As shown, different groups of UEs are assigned different search spaces comprising time-frequency resources of the downlink data channel 300. Further, UEs within a given group are assigned individual transmission codes. Transmission codes may include various types of sequences, such as low density signatures, code division multiple access signatures, pseudo noise (PN) sequences,)
It would have been obvious to a person of ordinary skill before the effective date of invention to combine limitations of ‘767 with those of D1 in view of NPL D1 for the advantage of avoiding interference based on contention period.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over ‘828  in view of NPL: (SAMSUNG. "Discussion on gram-free/contention-based non-oithogonai multiple access'1 3GPP TSG RAN WG1 Meeting M6, Rl-166752. 26 August 2016 ), henceforth,D1 and ‘767 and, further, in view of Haverty et al (US 20100302956), henceforth, ‘956.
For claim 6, ‘828 in view of D1 5 and ‘767 discloses all limitations of subject matter, as applied to preceding claims 1 and 5.  ‘828 in view of D1 does not disclose following limitation, which is disclosed by ‘767, as follows:
“ and wherein the at least one set of MA signature sequences is predefined and known to the user device”.
(‘767:, [0030] The access codes may include various types of sequences, such as low density signatures, code division multiple access signatures, pseudo noise (PN) sequences, Zadoff-Chu sequences, --- The access space and/or access code may be assigned by the network or derived from a prior information or information communicated over a slow-signaling channel. In an embodiment, the information used to derive the access code/spaces are predefined rules known by the network and UEs, e.g. UE connection signatures, UE IDs, etc0
It would have been obvious to a person of ordinary skill before the effective date of invention to combine
 limitations of ‘767 with those of D1 in view of NPL D1 for the advantage of avoiding interference based on 

	‘828 in view of D1 5 and ‘767 discloses all limitations of subject matter, as applied to preceding claims 1 
and 5.  with the exception of following limitation which is disclosed by  ‘956, as follows:
wherein a size of the at least one set of MA signature sequences is based on the statistics indicative of the current traffic load at the network node.   
(‘956: [0336] The method matches this sequence against 128K potential sequences at the same frame numbers and then determines which combination of HSN, MAIO and MA size could Produce this signature.)
It would have been obvious to a person of ordinary skill before the effective date of invention to combine
 limitations of ‘956 with those of D1 in view of NPL D1 and ‘767 for the advantage of avoiding interference based 
on contention period.

Claims 21 and 22 are  rejected under 35 U.S.C. 103 as being unpatentable over ‘828  in view of NPL: (SAMSUNG. "Discussion on gram-free/contention-based non-oithogonai multiple access'1 3GPP TSG RAN WG1 Meeting M6, Rl-166752. 26 August 2016 ), henceforth,D1 and, further, in view of Peterson (US 20070248009 ), henceforth, ‘009.
For claim 21 and 22, ‘828 in view of D1  discloses all limitations of subject matter, as applied to preceding claims 8 and 16.  ‘828 in view of D1 does not disclose following limitation, which is disclosed by ‘009, as follows:
“ wherein the statistics indicative of the current traffic load further comprise an average number of user devices sharing a same resource or an equivalent average traffic arrival rate.”
	(‘009:, [0101] determining an overall or total offered traffic load and/or number of active VOQs that share a resource, the network devices may adjust their traffic load or transmission rate to better accommodate or better match a capacity of a resource (e.g., less congestion). In some cases, transmission rates from VOQs may be adjusted such that the total offered traffic load does not exceed the capacity of the shared resource (path segment 922 in this example), according to an example implementation.)
	It would have been obvious to a person of ordinary skill before the effective date of invention to combine
 limitations of ‘009 with those of ‘828 in view of NPL D1 for the advantage of avoiding interference based 
on contention period.
Allowable Subject Matter
Claims 7, 10, 13-15 , 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.The prior art of record does not disclose directly or indirectly following claims:
As recited by claim 7;
wherein the statistics indicative of the current traffic load further comprises an average number of user devices sharing a same resource or an equivalent average traffic arrival rate at least one set of MA signature sequences is predefined and known to the user device
As recited by claim 10 (claim 15 depends from claim 10);
wherein selecting the MA signature comprises: selecting the MA signature from at least one set of MA signature sequences, wherein a size of the at least one set of MA signature sequences is based on the indication of the current traffic load at the network node.

As recited by claim 13 (claim 14 depends from claim 13);
wherein the randomly selecting the MA signature is based on at least one random distribution and associated random distribution parameters.

As recited by claims 23 and 24;
wherein the selecting the MA signature comprises: randomly selecting the MA signature from at least one set of MA signature sequences, wherein the randomly selecting the MA signature is based on at least one random distribution and associated random distribution parameters.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 12-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday through Friday from 9 AM to 5 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sri Lakshmi Kumar, can be reached at telephone number 571-272-7769. The fax phone 
number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application 
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/INDER P MEHRA/                Primary Examiner, Art Unit 2647